EXHIBIT 10.1

 

(TO THIRD QUARTER FORM 10-Q OF WELLS FUND V)

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

FUND V AND FUND VI ASSOCIATES,

a Georgia joint venture

 

and

 

TAUNTON PROPERTY LLC,

a Delaware limited liability company

 

Property Name: 100 Executive Boulevard; Hartford Building

Location: Southington, Hartford County, State of Connecticut

 

Effective Date: July 31, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 SALE OF PROPERTY

   7

ARTICLE 3 PURCHASE PRICE

   7        3.1     

Earnest Money Deposit

   7              

3.1.1 Payment of Deposit

   7              

3.1.2 Applicable Terms; Failure to Make Deposit

   7        3.2     

Cash at Closing

   8

ARTICLE 4 TITLE MATTERS

   8        4.1     

Title to Real Property

   8        4.2     

Title Defects

   8              

4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights

   8              

4.2.2 Not Used

   9              

4.2.3 No New Exceptions

   9        4.3     

Title Insurance

   9

ARTICLE 5 BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY

   10        5.1     

Buyer’s Due Diligence

   10              

5.1.1 Access to Property

   10              

5.1.2 Not used

   10        5.2     

Not Used

   10        5.3     

Termination of Agreement During Due Diligence Period

   10        5.4     

Buyer's Certificate

   10

ARTICLE 6 ADJUSTMENTS AND PRORATIONS

   11        6.1     

Lease Rentals and Other Revenues

   11              

6.1.1 Rents

   11              

6.1.2 Other Revenues

   11        6.3     

Real Estate and Personal Property Taxes

   12              

6.3.1 Proration of Ad Valorem Taxes

   12              

6.3.2 Insufficient Information

   12              

6.3.3 Special Assessments

   12              

6.3.4 Tenant Direct Payments or Reimbursements

   12              

6.3.5 Reassessments

   12        6.4     

Other Property Operating Expenses

   12        6.5     

Closing Costs

   13



--------------------------------------------------------------------------------

       6.6     

Cash Security Deposits

   13        6.7     

Delayed Adjustment; Delivery of Operating and Other Statements

   13        6.8     

Additional Credit to Buyer

   14

ARTICLE 7 CLOSING

   14        7.1     

Closing Date

   14        7.2     

Title Transfer and Payment of Purchase Price

   14        7.3     

Seller's Closing Deliveries

   14              

(a) Deed

   14              

(b) Bill of Sale

   14              

(c) Assignment of Tenant Leases

   15              

(d) Assignment of Intangible Property

   15              

(e) Notice to Tenants

   15              

(f) Non-Foreign Status Affidavit

   15              

(g) Evidence of Authority

   15              

(h) Closing Statement

   15              

(i) Title Affidavit

   15              

(j) Other Documents

   15              

(k) Letters of Credit as Tenant Security Deposits

   15              

(l) Tax Returns

   16              

(m) Keys and Original Documents

   16              

(n) Estoppel Letters

   16        7.4     

Buyer Closing Deliveries

   16              

(a) Purchase Price

   16              

(b) Assignment of Leases

   16              

(c) Assignment of Intangible Property

   17              

(d) Buyer’s As-Is Certificate

   17              

(e) Evidence of Authority

   17              

(f) Closing Statement

   17              

(g) Other Documents

   17              

(h) Tax Returns

   17              

(i) Storage Tank Notification

   17

ARTICLE 8 CONDITIONS TO CLOSING

   17        8.1     

Conditions to Seller’s Obligations

   17              

(b) Representations True

   17              

(c) Buyer's Financial Condition

   17              

(d) Buyer's Deliveries Complete

   18        8.2     

Conditions to Buyer’s Obligations

   18              

(a) Representations True

   18              

(b) Title Conditions Satisfied

   18              

(c) Seller's Deliveries Complete

   18              

(d) Seller’s Financial Condition

   18

 

- ii -



--------------------------------------------------------------------------------

             

(e) Possession

   18        8.3     

Waiver of Failure of Conditions Precedent

   18

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

   19        9.1     

Buyer's Representations

   19              

9.1.1 Buyer's Authorization

   19              

9.1.2 Buyer's Financial Condition

   19        9.2     

Seller's Representations

   19              

9.2.1 Seller's Authorization

   19              

9.2.2 Other Seller's Representations

   20              

9.2.4 Designated Employees

   20        9.3     

General Provisions

   21              

9.3.1 No Representations as to Leases

   21              

9.3.2 Not Used

   21              

9.3.3 Notice of Breach; Seller's Right to Cure

   21              

9.3.4 Survival; Limitation on Seller's Liability

   21

ARTICLE 10 COVENANTS

   22        10.1     

Buyer's Covenants

   22              

.1.1 Confidentiality

   22              

.1.2 Buyer's Indemnity

   22        10.2     

Seller's Covenants

   23              

.2.1 Service Contracts

   23              

.2.2 Maintenance of Property

   23        10.3     

Mutual Covenants

   23              

.3.1 Publicity

   23              

.3.2 Brokers

   24              

.3.3 Tax Protests, Tax Refunds and Credits

   24              

.3.4 Survival

   24

ARTICLE 11 DEFAULT AND REMEDIES

   24        11.1     

Buyer Defaults

   24        11.2     

Seller Defaults

   25

ARTICLE 12 CONDEMNATION/CASUALTY

   25        12.1     

Right to Terminate

   25        12.2     

Allocation of Proceeds and Awards

   25        12.3     

Insurance

   26        12.4     

Waiver

   26

 

- iii -



--------------------------------------------------------------------------------

ARTICLE 13 ESCROW

   26        13.1     

Deposit

   26        13.2     

Delivery

   26        13.3     

Failure of Closing

   26        13.4     

Stakeholder

   27        13.5     

Taxes

   27        13.6     

Execution by Escrow Agent

   27

ARTICLE 14 LEASE EXPENSES

   27        14.1     

New Leases; Lease Modifications

   27        14.2     

Lease Enforcement

   27

ARTICLE 15 MISCELLANEOUS

   28        15.1     

Buyer's Assignment

   28        15.2     

Designation Agreement

   28        15.3     

Survival/Merger

   29        15.4     

Integration/Waiver

   29        15.5     

Governing Law

   29        15.6     

Captions Not Binding; Exhibits

   29        15.7     

Binding Effect

   29        15.8     

Severability

   29        15.9     

Notices

   30        15.10     

Counterparts

   31        15.11     

No Recordation

   31        15.12     

Additional Agreements; Further Assurances

   31        15.13     

Construction

   31        15.14     

Seller § 1031 Exchange

   31        15.15     

Maximum Aggregate Liability

   32        15.16     

Time of The Essence

   32        15.17     

Waiver of Jury Trial

   32        15.18     

Facsimile Signatures

   32

 

- iv -



--------------------------------------------------------------------------------

EXHIBITS

 

A.

  

Legal Description

B.

  

List of Contracts

C.

  

Form of Buyer’s As-Is Certificate and Agreement

D.

  

Form of Limited Warranty Deed

E.

  

Form of Bill of Sale

F.

  

Form of Assignment of Tenant Leases

G.

  

Form of Assignment of Intangible Property

H.

  

Form of Notice to Tenants

I.

  

Form of Seller’s Non-Foreign Certificate

J.

  

Form of Seller’s Title Affidavit

K.

  

Form of Tenant Estoppel Letter

L.

  

Litigation Notices, Contract Defaults, Governmental Violations

M.

  

Form of Tank Notification

N.

  

Letter to Title Company

 

- v -



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of July 31, 2003,
by and between FUND V AND FUND VI ASSOCIATES, a Georgia joint venture
(“Seller”), and TAUNTON PROPERTY LLC, a Delaware limited liability company
(“Buyer”).

 

W I T N E S S E T H:

 

For and in consideration of the covenants and agreements hereinafter set forth,
the sum of Ten Dollars ($10.00) and other good and valuable consideration in
hand paid by Seller to Buyer and by Buyer to Seller upon the execution of this
Agreement, the receipt and sufficiency of which are hereby acknowledged by each
of the parties hereto, the parties hereto hereby agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Business Day” shall mean any day other than a Saturday, Sunday, or any federal
or state of Georgia or state of Connecticut or Commonwealth of Massachusetts
holiday. If any period expires on a day which is not a Business Day or any event
or condition is required by the terms of this Agreement to occur or be fulfilled
on a day which is not a Business Day, such period shall expire or such event or
condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day.

 

“Buyer’s Broker” shall mean Barrueta & Associates.

 

“Buyer’s Reports” shall mean any environmental site assessment reports,
appraisal report, structural engineering or other formal report prepared by a
third party for Buyer in connection with Buyer’s Due Diligence.

 

“Buyer’s Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, and
attorneys of Buyer or any such direct or indirect owner of any beneficial
interest in Buyer.

 

“Closing” shall mean the closing of the Transaction.

 

“Closing Date” shall mean a date not later than August 15, 2003.

 

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

 

“Condemnation Proceeding” shall mean any proceeding in condemnation, eminent
domain or any written request for a conveyance in lieu thereof, or any notice
that such proceedings have been or will be commenced against any portion of the
Real Property.



--------------------------------------------------------------------------------

“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following items provided by, or made available by, Seller or the Seller
Parties to Buyer and/or the Buyer’s Representatives: appraisals; budgets;
strategic plans for the Property; internal analyses; information regarding the
marketing of the Property for sale; submissions relating to obtaining internal
authorization for the sale of the Property by Seller or any direct or indirect
owner of any beneficial interest in Seller; attorney and accountant work
product; attorney-client privileged documents; internal correspondence of
Seller, any direct or indirect owner of any beneficial interest in Seller, or
any of their respective affiliates and correspondence between or among such
parties.

 

“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property and to which
Seller (or Seller’s managing agent) is a party (including all contracts,
subcontracts and agreements relating to the construction of any unfinished
tenant improvements), all of which are described in Exhibit B attached hereto
and incorporated herein by this reference, together with any additional
contracts, subcontracts and agreements entered into in accordance with the terms
of Subsection 10.2.1 hereof and as the same may be modified or terminated in
accordance with the terms of Subsection 10.2.1.

 

“deemed to know” (or words of similar import) shall have the following meaning:
Buyer shall be “deemed to know” of the existence of a fact or circumstance to
the extent that: (i) any Buyer’s Representative knows of such fact or
circumstance, or (ii) such fact or circumstance is disclosed by this Agreement,
any documents executed by Seller for the benefit of Buyer in connection with the
Closing, the Due Diligence Documents, any estoppel certificate executed by any
tenant of the Property and delivered to Buyer or any Buyer’s Representatives, or
any Buyer’s Reports.

 

“Deposit” shall mean, collectively, the Initial Deposit and the Secondary
Deposit.

 

“Designated Employees” shall mean Pam Berrier, Property Manager, and Don Henry,
Portfolio and Asset Manager.

 

“Due Diligence” shall mean examinations, inspections, investigations, tests,
surveys, studies, analyses, appraisals, evaluations and/or investigations with
respect to the Property, the Due Diligence Documents, the Required Tenant and
other information and documents regarding the Property, including, without
limitation, examination and review of title matters, applicable land use and
zoning Laws and other Laws applicable to the Property, the physical condition of
the Property, and the economic status of the Property.

 

“Due Diligence Documents” shall mean the documents and instruments applicable to
the Property or any portion thereof that Seller or any of the other Seller
Parties deliver or make available to Buyer or Buyer’ Representatives prior to
Closing or which are otherwise obtained by Buyer or Buyer’s Representatives
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents, and the Property Documents.

 

- 2 -



--------------------------------------------------------------------------------

“Due Diligence Period” shall mean the period commencing on or prior to the
execution of this Agreement and expiring on the date of this Agreement.

 

“Escrow Agent” shall mean Commonwealth Land Title Insurance Company, whose
mailing address is c/o LandAmerica Financial Group, Inc., 150 Federal Street,
Suite 200, Boston, Massachusetts 02110, Attention: Robert J. Capozzi, in its
capacity as escrow agent.

 

“Initial Deposit” shall mean the sum of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Subsection 3.1.1 hereof, together with any interest
earned thereon.

 

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

 

“Leases” shall mean the Required Lease and any New Leases .

 

“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.

 

“Major Casualty/Condemnation” shall mean:

 

  (a) with respect to any condemnation or eminent domain proceedings that occurs
prior to the Closing, either (i) the portion of the Property that is the subject
of such proceedings has a value in excess of One Million and no/100 Dollars
($1,000,000.00), as reasonably determined by Seller, or (ii) as a result
thereof, the Required Tenant has a right to, and has not waived in writing such
right to, terminate the Required Lease as a result of such condemnation or
eminent domain; or

 

  (b) with respect to any casualty that occurs prior to the Closing, either (i)
the casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (ii) the
portion of the Property that is damaged or destroyed has a cost of repair that
is in excess of One Million and no/100 Dollars ($1,000,000.00), as reasonably
determined by Seller, (iii) as a result thereof, the Required Tenant has a right
to, and has not waived in writing such right to, terminate the Required Lease as
a result of such casualty, or (iv) the diminution in rent to which the Required
Tenant is entitled under the Required Lease as a result of such casualty will
exceed the amount of rental loss, business interruption or similar insurance
maintained on the Property by Seller.

 

“New Leases” shall mean, collectively, any lease or other agreement, amendment
or license for all or any portion of the Real Property entered into between the
date of this Agreement and the Closing in accordance with the provisions of
Section 14.1 hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following: (a) to the extent that the same are in effect as of the
Closing Date, any licenses, permits and other written authorizations necessary
for the use, operation or ownership of the Real Property, and (b) any guaranties
and warranties in effect with respect to any portion of the Real Property or the
Personal Property as of the Closing Date.

 

“Owner’s Title Policy” shall mean an ALTA Owner’s Form of title insurance policy
(or such other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located) in the form of the Title
Commitment, in the amount of the Purchase Price.

 

“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to matters of title and survey pursuant to Article
4 hereof and the right of Buyer to terminate this Agreement pursuant to Article
5 hereof: (a) applicable zoning and building ordinances and land use
regulations, (b) all liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record, except to the extent that the same are
caused or created by Seller in violation of the terms of Subsection 4.2.3, (c)
such exceptions to title as are listed on Schedule B of the Title Commitment,
including the Title Company’s standard printed exceptions, (d) such state of
facts as disclosed in the Survey, (e) such state of facts as would be disclosed
by a physical inspection of the Property of the nature of inspection which would
be conducted in a Survey of the Property, (f) the lien of taxes and assessments
not yet due and payable (it being agreed by Buyer and Seller that if any tax or
assessment is levied or assessed with respect to the Property after the date
hereof and the owner of the Property has the election to pay such tax or
assessment either immediately or under a payment plan with interest, Seller may
elect to pay under a payment plan, which election shall be binding on Buyer),
(g) any exceptions caused by Buyer or any Buyer’s Representative, (h) the rights
of the tenants under the Leases, (i) any matters about which Buyer knows or is
deemed to know prior to the expiration of the Due Diligence Period, and (j) any
matters deemed to constitute additional Permitted Exceptions under Subsection
4.2.1 hereof. Notwithstanding any provision to the contrary contained in this
Agreement or any of the documents to be executed in connection herewith or
pursuant hereto, any or all of the Permitted Exceptions may be omitted by Seller
in the Deed (as defined in Subsection 7.3(a)) without giving rise to any
liability of Seller, irrespective of any covenant or warranty of Seller
contained in the Deed (which provisions shall survive the Closing and not be
merged therein).

 

“Personal Property” shall mean all tangible personal property owned by Seller
(excluding any computer software which either (a) is licensed to Seller, or (b)
Seller deems proprietary), located on the Real Property and/or used in the
ownership, operation and maintenance of the Real Property and all books, records
and files (excluding Confidential Materials) relating to the Real Property.

 

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; (d) if and to the
extent the same are assigned by Seller, the Contracts, and (e) the Other
Property Rights.

 

- 4 -



--------------------------------------------------------------------------------

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property.

 

“Purchase Price” shall mean the sum of Eight Million Nine Hundred Twenty Five
Thousand and No/100 Dollars ($8,925,000.00).

 

“Real Property” shall mean that certain parcel of real estate located at 100
Executive Boulevard, Southington, Hartford County, Connecticut and legally
described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings, improvements located thereon, and all
fixtures located thereon that are owned by Seller as of the Closing Date, and
all right, title and interest, if any, that Seller may have in and to all
rights, privileges and appurtenances pertaining thereto including all of
Seller’s right, title and interest, if any, in and to all rights-of-way, open or
proposed streets, alleys, easements, strips or gores of land adjacent thereto.

 

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Owner’s Title Policy for the benefit of Buyer, without any
additional cost to Buyer, whether such removal or insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise.

 

“Rents” shall mean all base rents, percentage rents, additional rent and any tax
and operating expense reimbursements and escalations due from the tenants of the
Property under the Leases.

 

“Required Removal Exceptions” shall mean any objections deemed to be Required
Removal Exceptions hereunder and any other objections to the extent (and only to
the extent) that the same (a) have not been caused by Buyer or any Buyer’s
Representatives, and (b) are either:

 

  (i) liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes or assessments) (“Monetary Liens”)
which can be Removed by payment of liquidated amounts but only if such Monetary
Liens have been created by written instrument signed by Seller or assumed by
written instrument signed by Seller; or

 

  (ii) liens or encumbrances (including, but not limited to, Monetary Liens)
created by Seller after the date of this Agreement in violation of Subsection
4.2.3.

 

“Required Tenant” shall mean, Hartford Fire Insurance Company, a Connecticut
corporation, or its permitted successors and assigns.

 

“Required Lease” shall mean that certain Lease, dated as of December 29, 1993,
originally between NationsBank of Georgia, N.A., as Agent for Seller, as
landlord, and Required Tenant, as tenant, leasing therein described space at the
Real Property, as heretofore amended and as hereafter amended from time to time
in accordance with the terms of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Secondary Deposit” shall mean the sum of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Subsection 3.1.1 hereof, together with any interest
earned thereon.

 

“Seller-Allocated Amounts” shall mean, collectively:

 

  (a) with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs prior to the Closing, (i) the
costs, expenses and fees, including reasonable attorneys’ fees, expenses and
disbursements, incurred by Seller in connection with obtaining payment of any
award or proceeds in connection with any such condemnation or eminent domain
proceedings, and (ii) any portion of any such award or proceeds that is
allocable to loss of use of the Property prior to Closing; or

 

  (b) with respect to any casualty to any portion of the Property that occurs
prior to the Closing, (i) the costs, expenses and fees, including reasonable
attorneys’ fees, expenses and disbursements, incurred by Seller in connection
with the negotiation and/or settlement of any casualty claim with an insurer
with respect to the Property, (ii) the proceeds of any rental loss, business
interruption or similar insurance that are allocable to the period prior to the
Closing Date, and (iii) the reasonable and actual costs incurred by Seller in
stabilizing the Property following a casualty.

 

“Seller’s Broker” shall mean CB Richard Ellis - NE Partners, LP.

 

“Seller’s Knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Employees and shall not be construed to refer to the
knowledge of any other Seller Party, or to impose or have imposed upon the
Designated Employees any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Employees. There
shall be no personal liability on the part of the Designated Employees arising
out of any of the Seller’s Warranties.

 

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager, (e) any direct or
indirect owner of any beneficial interest in Seller, (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.

 

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and the limited warranty of title set forth in the deed
executed by Seller in connection with Closing as the same may be deemed modified
or waived by Buyer pursuant to this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Survey” shall mean that certain survey of the Property dated July 7, 2003,
prepared by Meehan & Goodin, identified as Project No. 03-110.

 

“Tax Year” shall mean the year period commencing on October 1 of each calendar
year and ending on September 30 of the next calendar year, being the real estate
tax year for Town of Southington, Connecticut.

 

“Title Commitment” shall mean that certain commitment to issue an Owner’s Policy
of Title Insurance with respect to the Real Property issued by the Title
Company, identified as File No. 03-01128, with an effective date of August 1,
2003.

 

“Title Company” shall mean Commonwealth Land Title Insurance Company.

 

“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.

 

“Transaction” shall mean the transaction contemplated by this Agreement.

 

ARTICLE 2 - SALE OF PROPERTY

 

Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Exhibits attached hereto, the Property.

 

ARTICLE 3 - PURCHASE PRICE

 

In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement.

 

3.1 Earnest Money Deposit.

 

3.1.1 Payment of Deposit. Upon the full and final execution of this Agreement,
Buyer shall make the Initial Deposit, in immediately available funds with Escrow
Agent. In addition, no later than 5:00 p.m. Eastern Time on the last day of the
Due Diligence Period (provided that this Agreement is not sooner terminated in
accordance with the terms hereof), Buyer shall make the Secondary Deposit.

 

3.1.2 Applicable Terms; Failure to Make Deposit. Except as expressly otherwise
set forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of Article 13. Notwithstanding any provision in
this Agreement to the contrary, if Buyer fails to timely make either the Initial
Deposit or the Secondary

 

- 7 -



--------------------------------------------------------------------------------

Deposit as provided herein and such failure continues for five (5) business
days, at Seller’s option exercisable within five (5) business days after the
expiration of the aforesaid five (5) business day period, Buyer shall be deemed
to have elected to terminate this Agreement and, if Seller elects such option,
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement.

 

3.2 Cash at Closing. On the Closing Date, Buyer shall pay to Seller the Purchase
Price in immediately available funds by wire transfer as more particularly set
forth in Section 7.2, as prorated and adjusted as set forth in Article 6,
Section 7.2, or as otherwise provided under this Agreement.

 

ARTICLE 4 - TITLE MATTERS

 

4.1 Title to Real Property. Buyer has obtained the Title Commitment, all of the
Title Documents and the Survey and has furnished Seller copies of same. Except
as set forth below, Buyer hereby confirms its receipt and approval of the Title
Commitment, the Title Documents and the Survey.

 

4.2 Title Defects.

 

4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

(a) Buyer has objected to the following items and such items are deemed
hereunder to be Required Removal Exceptions:

 

At Closing, Seller shall deliver the letter attached hereto as Exhibit N.

 

(b) In addition, Buyer shall have the right to object in writing to any title
and survey items first revealed to Buyer after the respective effective dates of
the Title Commitment and Survey so long as such objections (“Additional Title
Objections”) are made by Buyer within five (5) Business Days after Buyer becomes
aware of the same (but, in any event, prior to the Closing Date). Unless Buyer
is entitled to and timely objects to such title and survey matters, all such
title and survey matters shall be deemed to constitute additional Permitted
Exceptions. Within five (5) Business Days of Seller’s receipt of Buyer’s notice
of Additional Title Objections in accordance with the foregoing, Seller may
elect (but shall not be obligated) to Remove or cause to be Removed any
Additional Title Objections, whereupon such Additional Title Objections so
elected to be so Removed shall be deemed to be Required Removal Exceptions.
Seller’s failure to provide such notice within such five (5) Business Day period
shall be deemed to constitute an election of Seller not to effect any such
Removal. Notwithstanding the foregoing to the contrary, if any Additional Title
Objection already meets the definition of a Required Removal Exception, Seller
shall be deemed to have elected to Remove or cause to be Removed same. If Seller
elects not to Remove one or more Additional Title Objections (or is deemed to
have so elected), then, within five (5) Business Days after Seller’s election
(but, in any event, prior to the Closing Date), Buyer may elect in writing

 

- 8 -



--------------------------------------------------------------------------------

to either (i) terminate this Agreement, in which event the Deposit shall be paid
to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (ii) waive such Additional Title Objections
and proceed to Closing. Failure of Buyer to respond in writing within such
period shall be deemed an election by Buyer to waive such Additional Title
Objections and proceed to Closing. Any such Additional Title Objections so
waived (or deemed waived) by Buyer shall be deemed to constitute a Permitted
Exception and the Closing shall occur as herein provided without any reduction
of or credit against the Purchase Price.

 

(b) If this Agreement is not terminated by Buyer in accordance with the
provisions hereof, Seller shall, at Closing, Remove or cause to be Removed all
Required Removal Exceptions.

 

(c) If Seller is unable to Remove any Required Removal Exceptions, Buyer may at
Closing elect to either (a) terminate this Agreement, in which event the Deposit
shall be paid to Buyer and, thereafter, the parties shall have no further rights
or obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive such Title Objection and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price.

 

(d) Seller shall be entitled to a reasonable adjournment of the Closing (not to
exceed thirty (30) days) for the purpose of the Removal of any Required Removal
Exceptions.

 

4.2.2 Not Used..

 

4.2.3 No New Exceptions. From and after the date hereof, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property unless Buyer has received a copy thereof and has approved
the same in writing. If Buyer fails to object in writing to any such proposed
instrument within five (5) Business Days after receipt of the aforementioned
notice, Buyer shall be deemed to have approved the proposed instrument. Buyer,
in its sole and absolute discretion, shall be entitled to grant or withhold its
consent with respect to any such instrument that is proposed from and after the
date hereof.

 

4.3 Title Insurance. At Closing, the Title Company shall issue the Owner’s Title
Policy to Buyer, insuring that fee simple title to the Real Property is vested
in Buyer subject only to the Permitted Exceptions. Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Owner’s Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller, except as they relate to Seller’s Title
Affidavit to be delivered pursuant to Section 7.3 hereof, (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements and, if Buyer is unable to obtain such endorsements,
Buyer shall nevertheless be obligated to proceed to close the Transaction
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer’s request.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

5.1 Buyer’s Due Diligence.

 

5.1.1 Access to Property. Between the date hereof and the Closing Date Seller
shall allow Buyer and Buyer’s Representatives access to the Property upon
reasonable prior notice at reasonable times provided (a) such access does not
unreasonably interfere with the operation of the Property or the rights of the
Required Tenant under the Required Lease; (b) Buyer shall not contact the
Required Tenant without Seller’s prior written consent, which consent shall not
be unreasonably withheld or delayed (but may be conditioned upon Seller being
present during such contact); and (c) Seller or its designated representative
shall have the right to pre-approve and be present during any physical testing
of the Property. In addition, Seller will make or cause to be made available to
Buyer for copying, at Buyer’s sole cost and expense, the property files of
Seller and the management agent for the Property (other than the Confidential
Materials). If the Closing does not occur, Buyer shall deliver promptly to
Seller copies of all Buyer’s Reports. Buyer shall immediately return the
Property to substantially the same condition existing prior to any tests and
inspections.

 

5.1.2 Not Used..

 

5.2 Not Used..

 

5.3 Termination of Agreement During Due Diligence Period. If Buyer, in its sole
and absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement by written
notice to Seller at any time prior to 5:00 p.m. Eastern Time on the last day of
the Due Diligence Period, and, in the event of such termination, neither Seller
nor Buyer shall have any liability hereunder except for those obligations which
expressly survive the termination of this Agreement and Buyer shall be entitled
to the return of the Deposit. In the event Buyer fails to terminate this
Agreement prior to 5:00 p.m. Eastern Time on the last day of the Due Diligence
Period, Buyer shall be deemed to have waived its rights to terminate this
Agreement in accordance with this Article 5. Buyer and Seller each acknowledge
and agree that Buyer may conduct further Due Diligence after the expiration of
the Due Diligence period, provided, however that after the expiration of the Due
Diligence Period Buyer conducts such further Due Diligence, Buyer acknowledges
and agrees that Buyer shall have no further right to terminate this Agreement
with respect to such further Due Diligence or otherwise in accordance with this
Article 5 after the expiration of the Due Diligence Period.

 

5.4 Buyer’s Certificate. Buyer shall deliver to Seller at the Closing, a
certificate in the form of Exhibit C attached hereto and incorporated herein by
this reference.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

 

The following adjustments and prorations shall be made at Closing:

 

6.1 Lease Rentals and Other Revenues.

 

6.1.1 Rents. All collected Rents shall be prorated between Seller and Buyer as
of the day prior to the Closing Date. Seller shall be entitled to all Rents
attributable to any period to but not including the Closing Date. Buyer shall be
entitled to all Rents attributable to any period on and after the Closing Date.
Rents not collected as of the Closing Date shall not be prorated at the time of
Closing. After Closing, Buyer shall make a good faith effort to collect any
Rents not collected as of the Closing Date on Seller’s behalf and to tender the
same to Seller upon receipt (which obligation of Buyer shall survive the Closing
and not be merged therein); provided, however, that all Rents collected by Buyer
on or after the Closing Date shall first be applied to all amounts due under the
Leases at the time of collection (i.e., current Rents and sums due Buyer as the
current owner and landlord) with the balance (if any) payable to Seller, but
only to the extent of amounts delinquent and actually due Seller. Buyer shall
not have an exclusive right to collect the sums due Seller under the Leases and
Seller hereby retains its rights to pursue claims against any tenant under the
Leases for sums due with respect to periods prior to the Closing Date; provided,
however, that Seller (i) shall be required to notify Buyer in writing of its
intention to commence or pursue such legal proceedings; and (ii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the underlying lease. The terms of
the immediately preceding sentence shall survive the Closing and not be merged
therein.

 

6.1.2 Other Revenues. Revenues from Property operations [other than Rents (which
shall be prorated as provided in Subsection 6.1.1), security deposits (which
will be apportioned as provided in Section 6.6), and pre-paid installments or
other payments under Contracts (which shall be the sole property of Seller)]
that are actually collected shall be prorated between Buyer and Seller as of
12:01 a.m. on the Closing Date. Seller shall be entitled to all such revenues
attributable to any period to but not including the Closing Date and Buyer shall
be entitled to all such revenues attributable to any period on and after the
Closing Date. After Closing, Buyer shall make a good faith effort to collect any
such revenues not collected as of the Closing Date on Seller’s behalf and to
tender the same to Seller upon receipt (which obligation of Buyer shall survive
the Closing and not be merged therein). Buyer shall not have an exclusive right
to collect such revenues and Seller hereby retains its rights to pursue claims
against any parties for sums due with respect to periods prior to the Closing
Date.

 

6.2 Not Used.

 

- 11 -



--------------------------------------------------------------------------------

6.3 Real Estate and Personal Property Taxes.

 

6.3.1 Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate ad
valorem real estate and personal property taxes for the Property that are
actually due and payable during Closing Tax Year, regardless of the year for
which such taxes are assessed. As a result, if real estate or personal property
taxes for the Property are paid in arrears (i.e., taxes paid during any Tax Year
are assessed for or otherwise attributable to the previous Tax Year), there
shall be no proration of real estate taxes assessed for or attributable to the
Property for the Closing Tax Year (which would be due and payable during the
following Tax Year). There shall be no proration of ad valorem real estate or
personal property taxes other than as set forth hereinabove and, as between
Buyer and Seller, Buyer agrees that it shall be solely responsible for all such
ad valorem real estate and personal property taxes due and payable after the
Closing. The proration of the ad valorem real estate and personal property taxes
actually due and payable during the Closing Tax Year shall be calculated as
follows: Seller shall be responsible for that portion of such taxes equal to (i)
the total such taxes due and payable during the Closing Tax Year, multiplied by
(ii) a fraction, the numerator of which shall be the number of days in the
Closing Tax Year prior to the Closing Date, and the denominator of which shall
be 365; and Buyer shall be responsible for the remainder of such taxes.

 

6.3.2 Insufficient Information. If, at Closing, the real estate and/or personal
property tax rate and assessments have not been set for the taxes due and
payable during the Closing Tax Year, then the proration of such taxes shall be
based upon the rate and assessments for the preceding Tax Year, and such
proration shall be adjusted between Seller and Buyer after Closing upon
presentation of written evidence that the actual taxes due and payable during
the Closing Tax Year differ from the amounts used at Closing and in accordance
with the provisions of Section 6.7.

 

6.3.3 Special Assessments. Seller shall pay in full all special assessments
which relate to projects that have been completed on the date of this Agreement;
with respect to projects that have not been completed on the date of this
Agreement, Seller shall pay all installments of special assessments due and
payable prior to the Closing Date and Buyer shall pay all installments of
special assessments due and payable after the Closing Date.

 

6.3.4 Tenant Direct Payments. Any items of payment or expense which are paid
directly by the Required Tenant under the Required Lease to the provider,
supplier or payee thereof shall not be prorated between Buyer and Seller.

 

6.3.5 Reassessments. In the event the Property has been assessed for property
tax purposes at such rates as would result in reassessment (i.e., “escape
assessment” or “roll-back taxes”) based upon the change in land usage or
ownership of the Property on or after the Closing Date, Buyer hereby agrees to
pay all such taxes and to indemnify and save Seller harmless from and against
all Liabilities for such taxes. Such indemnity shall survive the Closing and not
be merged therein.

 

6.4 Other Property Operating Expenses. Operating expenses for the Property shall
be prorated as of 12:01 a.m. on the Closing Date. Seller shall pay all utility
charges and other operating expenses attributable to the Property to, but not
including the Closing Date (except for those utility charges and operating
expenses payable by tenants in accordance with the Leases)

 

- 12 -



--------------------------------------------------------------------------------

and Buyer shall pay all utility charges and other operating expenses
attributable to the Property on or after the Closing Date. To the extent that
the amount of actual consumption of any utility services is not determined prior
to the Closing Date, a proration shall be made at Closing based on the last
available reading and post-closing adjustments between Buyer and Seller shall be
made within twenty (20) days of the date that actual consumption for such
pre-closing period is determined, which obligation shall survive the Closing and
not be merged therein. Seller shall assign to Buyer any deposits which Seller
has with any of the utility services or companies servicing the Property, and an
appropriate adjustment shall be made between Buyer and Seller at Closing. Buyer
shall arrange with such services and companies to have accounts opened in
Buyer’s name beginning at 12:01 a.m. on the Closing Date. Seller will cooperate
with Buyer to permit the orderly transition of utilities without any
interruption of service.

 

6.5 Closing Costs. Buyer shall pay the following costs and expenses associated
with the following: (a) all costs of Buyer’s Due Diligence, including fees due
its consultants and attorneys, (b) all lenders’ fees related to any financing to
be obtained by Buyer, (c) all recording and filing charges in connection with
the instruments by which Seller conveys the Property, (d) the commission due
Buyer’s Broker, (e) one half of all escrow or closing charges, (f) all premiums
and charges of the Title Company for the Title Commitment and the Owner’s Title
Policy (including endorsements), and (g) the cost of the Survey (including any
Survey costs incurred by Seller in anticipation of the sale of the Property).
Seller shall pay the following costs and expenses associated with the
Transaction: (i) the commission due Seller’s Broker, (ii) all fees due its
attorneys, (iii) all costs incurred in connection with causing the Title Company
to Remove any Required Removal Exceptions, (iv) one half of all escrow or
closing charges, (v) all transfer taxes, sales taxes, documentary stamp taxes
and similar charges, if any, applicable to the transfer of the Property to Buyer
(but not with respect to any financing to be obtained by Buyer), and (vi) any
real estate brokerage commissions established on or before the date of this
Agreement but due and payable post-Closing with respect to the Required Lease
with the Required Tenant (the “Established Brokerage Commissions”). The
obligations of the parties under this Section 6.5 shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.

 

In addition, Seller agrees to hold harmless and indemnify Buyer from and against
any and all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) suffered or incurred by Buyer as a result of any claims for
Established Brokerage Commissions by any party claiming to have represented
Seller or Required Tenant.

 

6.6 Cash Security Deposits. At Closing, Seller shall give Buyer a credit against
the Purchase Price in the aggregate amount of any cash security deposits shown
in the tenant estoppel certificate as being held by Seller under the Required
Lease.

 

6.7 Delayed Adjustment; Delivery of Operating and Other Statements. If at any
time following the Closing Date, the amount of an item listed in any section of
this Article 6 shall prove to be incorrect (whether as a result of an error in
calculation or a lack of complete and accurate information as of the Closing),
the party in whose favor the error was made shall promptly pay to the other
party the sum necessary to correct such error upon receipt of proof of such
error, provided that such proof is delivered to the party from whom payment is
requested on

 

- 13 -



--------------------------------------------------------------------------------

or before one (1) year after Closing (such period being referred to herein as
the “Post Closing Adjustment Period”). The provisions of this Section 6.7 shall
survive the Closing and not be merged therein.

 

6.8 Additional Credit to Buyer. At Closing, Seller shall give Buyer a credit
against the Purchase Price in the aggregate amount of $355,000.00 covering
tenant improvement costs to be paid under the Required Lease post-Closing (this
shall be the only credit made to Seller with respect to leasing costs arising
post-Closing). At Closing, Seller shall give Buyer an additional credit against
the Purchase Price in the aggregate amount of $102,500.00 covering certain
physical items and risks identified by Seller during the Diligence Period (this
shall be the only credit made to Seller with respect to such physical items and
risks).

 

ARTICLE 7 - CLOSING

 

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

7.1 Closing Date. Subject to Seller’s right to extend the Closing as provided in
this Agreement (but in no event shall any such extension of the Closing Date
extend beyond October 31, 2003), Closing shall occur on the Closing Date. The
parties shall conduct an escrow-style closing through the Title Company (or such
other party selected by Buyer and Seller) so that it will not be necessary for
any party to attend the Closing (Buyer and Seller shall have pre-Closings to
finalize and sign all documents not later than the day prior to Closing, and
deliver such items to the escrow agent).

 

7.2 Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the Property to Buyer upon confirmation of receipt of the Purchase
Price by the Escrow Agent as set forth below. Provided all conditions precedent
to Buyer’s obligations hereunder have been satisfied, Buyer agrees to pay the
amount specified in Article 3 by timely delivering the same to the Escrow Agent
no later than 12:00 Noon Eastern Time on the Closing Date and causing the Escrow
Agent to deposit the same in Seller’s designated account by 2:00 p.m. Eastern
Time on the Closing Date. In addition, for each full or partial day after 2:00
p.m. Eastern Time on the Closing Date that Seller has not received in its
account the payment specified in Article 3, Buyer shall pay to Seller at Closing
(and as a condition thereto) an amount equal to the per diem proration for one
(1) day. Notwithstanding the foregoing, Seller shall have the right to terminate
this Agreement at any time if such payment is not received in Seller’s
designated account by 2:00 p.m. Eastern Time on the Closing Date.

 

7.3 Seller’s Closing Deliveries. At the Closing, Seller shall deliver or cause
to be delivered the following:

 

(a) Deed. A deed in the form of Exhibit D attached hereto and incorporated
herein by this reference (“Deed”) executed and acknowledged by Seller.

 

(b) Bill of Sale. A bill of sale in the form of Exhibit E attached hereto and
incorporated herein by this reference (“Bill of Sale”) executed by Seller.

 

- 14 -



--------------------------------------------------------------------------------

(c) Assignment of Tenant Leases. An assignment and assumption of Leases, in the
form of Exhibit F attached hereto and incorporated herein by this reference
(“Assignment of Leases”) executed by Seller.

 

(d) Assignment of Intangible Property. An assignment and assumption of the
Contracts and the Other Property Rights (to the extent the same are not
transferred by the Deed, Bill of Sale or Assignment of Leases) in the form of
Exhibit G attached hereto and incorporated herein by this reference (“Assignment
of Intangible Property”) executed by Seller.

 

(e) Notice to Tenants. A single form letter in the form of Exhibit H attached
hereto and incorporated herein by this reference, executed by Seller, duplicate
copies of which shall be sent by Buyer after Closing to each tenant under the
Leases.

 

(f) Non-Foreign Status Affidavit. A non-foreign status affidavit in the form of
Exhibit I attached hereto and incorporated herein by this reference, as required
by Section 1445 of the Internal Revenue Code, executed by Seller

 

(g) Evidence of Authority. Documentation to establish to Buyer’s reasonable
satisfaction Seller’s legal existence, good standing and the due authorization
of Seller’s execution of this Agreement and all documents contemplated by this
Agreement and the consummation of the Transaction

 

(h) Closing Statement. A Closing Statement Agreement which shall, among other
items, set forth the Purchase Price, all credits against the Purchase Price, the
amounts of all prorations and other adjustments to the Purchase Price and all
disbursements made at Closing on behalf of Purchaser and Seller. (the “Closing
Statement”).

 

(i) Title Affidavit. A Seller’s Title Affidavit in the form of Exhibit J
attached hereto and incorporated herein by this reference.

 

(j) Other Documents. Such other documents as may be reasonably required by the
Title Company or as may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

(k) Letters of Credit as Tenant Security Deposits. With respect to any security
deposits which are letters of credit, Seller shall, if the same may be assigned
by Seller, (i) deliver to Buyer at the Closing such letters of credit, (ii)
execute and deliver such other instruments as the issuers of such letters of
credit shall reasonably require, and (iii) cooperate with Buyer to change the
named beneficiary under such letters of credit to Buyer so long as Seller does
not incur any additional liability or expense in connection therewith.

 

- 15 -



--------------------------------------------------------------------------------

(l) Tax Returns. If applicable, duly completed and signed real estate transfer
tax or sales tax returns.

 

(m) Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s building manager’s possession and originals or, if
originals are not available, true and correct copies, of all of the Property
Documents, to the extent not previously delivered to Buyer.

 

(n) Estoppel Letters. To the extent in Seller’s possession, but in any event as
a condition precedent to Buyer’s obligation to close the Transaction, an
executed estoppel certificate from the Required Tenant, which (i) shall be dated
no earlier than thirty (30) days prior to the initially scheduled Closing Date,
and (ii) shall be substantially in the form of Exhibit K attached hereto and
incorporated herein by this reference.

 

(o) Brokerage Receipt. A certification from Seller’s Broker that it has been
paid the brokerage commission due it in connection with the Transaction.

 

(p) Connecticut Property Transfer Program Forms. A Transfer of Establishment –
Form III (Real Estate) (DEP-PERD-PTP-203R) with all sections pertaining to the
“transferor” completed and executed by the Seller, a completed Environmental
Conditional Assessment Form (DEP-PERD-PTP-200) executed by the Seller, a
completed Property Transfer Program Fee Payment Form for the Transfer of
Establishments (DEP-PERD-PTP-FEE-001) executed by the Seller, a check in the
amount of $2,000.00 payable to the “Connecticut Department of Environmental
Protection”, and any other forms required by the Connecticut Department of
Environmental Protection in accordance with the Connecticut Property Transfer
Program, CGS § 22a-134 et seq. The Seller shall be responsible for any
obligations or costs incurred in connection with completing and executing the
forms as required by the Connecticut Property Transfer Program. The Seller’s
obligations to comply with the requirements of the Connecticut Property Transfer
Program shall survive the Closing.

 

The items to be delivered by Seller in accordance with the terms of this Section
7.3 shall be delivered to Escrow Agent by overnight delivery for early AM
delivery on the Closing Date, except that the items in the paragraph entitled
“Keys and Original Documents” and the tenant estoppel certificate shall be
delivered directly to Buyer by Seller outside of escrow.

 

7.4 Buyer Closing Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered the following:

 

(a) Purchase Price. The Purchase Price, as adjusted for apportionments and other
adjustments required under this Agreement, plus any other amounts required to be
paid by Buyer at Closing.

 

(b) Assignment of Leases. The Assignment of Leases executed and acknowledged by
Buyer.

 

- 16 -



--------------------------------------------------------------------------------

(c) Assignment of Intangible Property. The Assignment of Intangible Property
executed and acknowledged by Buyer.

 

(d) Buyer’s As-Is Certificate. The certificate of Buyer required under Article 5
hereof.

 

(e) Evidence of Authority. Documentation to establish to Seller’s reasonable
satisfaction the due authorization of Buyer’s acquisition of the Property and
Buyer’s execution of this Agreement and the documents required to be delivered
by Buyer pursuant to this Agreement and the consummation of the Transaction.

 

(f) Closing Statement. The Closing Statement.

 

(g) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

(h) Tax Returns. If applicable, duly completed and signed real estate transfer
tax or sales tax returns.

 

(i) Storage Tank Notification. An Acknowledgment of Underground Storage Tank
Notification in the in the form of Exhibit M attached hereto and incorporated
herein by this reference

 

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Subsections (b) and following of this Section 7.4 shall be delivered to Escrow
Agent by overnight delivery for early AM delivery on the Closing Date.

 

ARTICLE 8 - CONDITIONS TO CLOSING

 

8.1 Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

 

(a) Not Used.

 

(b) Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;

 

(c) Buyer’s Financial Condition. No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law, whether
now or hereafter existing; and

 

- 17 -



--------------------------------------------------------------------------------

(d) Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in Section
7.4 and shall have performed all other covenants, undertakings and obligations,
and complied with all conditions required by this Agreement, to be performed or
complied with by Buyer at or prior to the Closing.

 

8.2 Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Buyer by an express written waiver, at its sole option:

 

(a) Representations True. All representations and warranties made by Seller in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the, extent that
they expressly relate to an earlier date;

 

(b) Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 4 of this Agreement;

 

(c) Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing;

 

(d) Seller’s Financial Condition. No petition has been filed by or against
Seller or its partners under the Federal Bankruptcy Code or any similar state or
federal Law, whether now or hereafter existing;

 

(e) Possession. Seller shall deliver possession of the Property to Buyer at
Closing subject to no tenants or other parties in possession or who have rights
to be in possession, other than the Required Tenant (and its permitted
subtenants, assigns or other occupants) and tenants under any New Leases; and

 

8.3 Waiver of Failure of Conditions Precedent. At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in Section
8.1 or Section 8.2, respectively. By closing the Transaction, Seller and Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 8.1 and Section 8.2, respectively.
In the event any of the conditions set forth in Section 8.1 or Section 8.2 are
neither waived nor fulfilled, Seller or Buyer (as appropriate) may exercise such
rights and remedies, if any, that such party may have pursuant to the terms of
Article 11 hereof.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

9.1 Buyer’s Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:

 

9.1.1 Buyer’s Authorization. Buyer (and as used in this Section 9.1.1, the term
Buyer includes any general partners or managing members of Buyer) (a) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, as and to the extent required by Laws for this
Transaction, on the Closing Date will be qualified to do business in the State
in which the Property is located, (b) is authorized to consummate the
Transaction and fulfill all of its obligations hereunder and under all documents
contemplated hereunder to be executed by Buyer, and (c) has all necessary power
to execute and deliver this Agreement and all documents contemplated hereunder
to be executed by Buyer, and to perform all of its obligations hereunder and
thereunder. This Agreement and all documents contemplated hereunder to be
executed by Buyer, have been duly authorized by all requisite partnership,
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Buyer, nor the performance of
the obligations of Buyer hereunder or thereunder will result in the violation of
any Law or any provision of the organizational documents of Buyer or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Buyer is bound.

 

9.1.2 Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law.

 

9.2 Seller’s Representations. Seller represents and warrants to Buyer as
follows:

 

9.2.1 Seller’s Authorization. Seller (and as used in this Section 9.2.1, the
term Seller includes any general partners or managing members of Seller) (a) is
duly organized (or formed), validly existing and in good standing under the Laws
of its State of organization and as and to the extent required by law the State
in which the Property is located, (b)is authorized to consummate the Transaction
and fulfill all of its obligations hereunder and under all documents
contemplated hereunder to be executed by Seller, and (c) has all necessary power
to execute and deliver this Agreement and all documents contemplated hereunder
to be executed by Seller, and to perform all of its obligations hereunder and
thereunder. This Agreement and all documents contemplated hereunder to be
executed by Seller, have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligation of Seller, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Seller, nor the performance
of the obligations of Seller hereunder or thereunder will result in the
violation of any Law or any provision of the organizational documents of Seller
or any other agreement by which Seller or its assets are bound, or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Seller is bound. No petition has been filed by or against Seller
or its partners under the Federal Bankruptcy Code or any similar state or
federal Law, whether now or hereafter existing.

 

- 19 -



--------------------------------------------------------------------------------

9.2.2 Other Seller’s Representations. To Seller’s knowledge:

 

(a) Except as listed in Exhibit L attached hereto and incorporated herein by
this reference, there is no current or pending litigation against Seller and
Seller has not received any written notice of any threatened litigation against
Seller which would, if determined adversely to Seller, materially adversely
affect the Property.

 

(b) As of the date of this Agreement, Seller has not entered into any service,
supply, maintenance or utility contracts, subcontracts or agreements affecting
the Property which will be binding upon Buyer after the Closing other than (i)
the Contracts listed in Exhibit B attached hereto, true, complete and accurate
copies of which have been delivered by Seller to Buyer, (ii) the Leases, true,
complete and accurate copies of which have been delivered by Seller to Buyer,
and (iii) the Permitted Exceptions.

 

(c) Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts
except as listed in Exhibit L attached hereto.

 

(d) There are no leases, licenses or other occupancy agreements affecting the
Real Property to which Seller is a party other than the Required Lease, and the
only tenant of the Property is the Hartford Fire Insurance Company. Hartford
Fire Insurance Company has not subleased all or any part of the Property or
assigned the Required Lease. Seller has delivered to Buyer a true, complete and
accurate copy of the Required Lease. Seller has not delivered or received any
written notice of default under the Required Lease which remains uncured as of
the date hereof. The Required Lease is in full force and effect and the Required
Tenant is not in default under the terms of the Required Lease which default has
continued beyond the expiration of any applicable notice and cure periods.

 

(e) Except for violations cured or remedied on or before the date hereof and
except as listed in Exhibit L attached hereto, as of the date of this Agreement,
Seller has not received any written notice from any governmental authority with
respect to the violation of of any zoning or other Law applicable to the
Property.

 

(f) There are no pending or threatened Condemnation Proceedings which would
affect the Property, or any part thereof.

 

9.2.3 Designated Employees. The Designated Employees include those individuals
who are responsible for the management of the Property on behalf of Seller.

 

- 20 -



--------------------------------------------------------------------------------

9.3 General Provisions.

 

9.3.1 No Representation As to Leases. Except as set forth in Section 9.2.2
above, Seller does not represent or warrant that any particular Lease or Leases
will be in force or effect on the Closing Date or that the tenants will have
performed their obligations thereunder.

 

9.3.2 Not Used.

 

9.3.3 Notice of Breach; Seller’s Right to Cure. If after the expiration of the
Due Diligence Period but prior to the Closing, Buyer or any Buyer’s
Representative obtains actual knowledge that any of Seller’s Warranties are
untrue, inaccurate or incorrect in any material respect, Buyer shall give Seller
written notice thereof within five (5) Business Days of obtaining such knowledge
(but, in any event, prior to the Closing). If at or prior to the Closing, Seller
obtains actual knowledge that any of Seller’s Warranties are untrue, inaccurate
or incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In either such event, Seller shall use reasonable
efforts to cure such misrepresentation or breach and shall be entitled to a
reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of such cure. If Seller is unable to so cure any misrepresentation or
breach after the exercise of reasonable efforts, then Buyer, as its sole remedy
for any and all such materially untrue, inaccurate or incorrect material
representations or warranties, shall elect either (a) to waive such
misrepresentations or breaches of representations and warranties and consummate
the Transaction without any reduction of or credit against the Purchase Price,
or (b) to terminate this Agreement by written notice given to Seller on the
Closing Date, in which event this Agreement shall be terminated, the Deposit
shall be returned to Buyer and, thereafter, neither party shall have any further
rights or obligations hereunder except as provided in any section hereof that by
its terms expressly provides that it survives any termination of this Agreement.
If any of Seller’s Warranties are untrue, inaccurate or incorrect but are not,
in the aggregate, untrue, inaccurate or incorrect in any material respect, Buyer
shall be deemed to waive such misrepresentation or breach of warranty, and Buyer
shall be required to consummate the Transaction without any reduction of or
credit against the Purchase Price. The untruth, inaccuracy or incorrectness of
Seller’s Warranties shall be deemed material only if Buyer’s aggregate damages
resulting from the untruth, inaccuracy or incorrectness of Seller’s Warranties
are reasonably estimated to exceed $10,000.00.

 

9.3.4 Survival; Limitation on Seller’s Liability. Seller’s Warranties shall
survive the Closing and not be merged therein for a period of Twelve (12) Months
after the date of the Closing and Seller shall only be liable to Buyer hereunder
for a breach of Seller’s Warranties made herein or in any of the documents
executed by Seller at the Closing with respect to which a claim is made by Buyer
against Seller on or before Twelve (12) Months after the date of the Closing.
Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
limited as set forth in Section 15.15 hereof. Notwithstanding the foregoing,
however, if the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this

 

- 21 -



--------------------------------------------------------------------------------

Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the Transaction, as the result of any of
Seller’s Warranties being untrue, inaccurate or incorrect if (a) Buyer knew that
such representation or warranty was untrue, inaccurate or incorrect at the time
of the Closing, or (b) Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are reasonably estimated to
aggregate less than $10,000.00.

 

ARTICLE 10 - COVENANTS

 

10.1 Buyer’s Covenants. Buyer hereby covenants as follows:

 

10.1.1 Confidentiality. Buyer acknowledges that any information heretofore or
hereafter furnished to Buyer by Seller or the Seller Parties with respect to the
Property has been and will be so furnished on the condition that Buyer maintain
the confidentiality thereof. Accordingly, Buyer shall hold, and shall cause
Buyer’s Representatives to hold, in strict confidence, and Buyer shall not
disclose, and shall prohibit Buyer’s Representatives from disclosing, to any
other person without the prior written consent of Seller until the Closing shall
have been consummated, (a) the terms of the Agreement, and (b) any Confidential
Materials. In addition, Buyer hereby agrees that, after Closing, it shall
continue to hold, and shall cause Buyer’s Representatives to hold, the terms of
this Agreement (other than the identity of Seller and the Purchase Price) in
strict confidence, and Buyer shall not disclose, and shall prohibit Buyer’s
Representatives from disclosing, such information to any other person without
the prior written consent of Seller. In the event the Closing does not occur or
this Agreement is terminated, Buyer shall either promptly destroy or promptly
return to Seller all copies of documents containing any of such information
without retaining any copy thereof or extract therefrom. Notwithstanding
anything to the contrary hereinabove set forth, Buyer may disclose such
information (a) on a need-to-know basis to its employees, the Required Tenant,
members of professional firms serving it or potential lenders, (b) as any
governmental agency may require in order to comply with applicable Laws, (c) to
the extent that such information is a matter of public record, (d) if compelled
to do so by any court or tribunal, and (e) in connection with any litigation
between Seller and Buyer. The provisions of this Subsection 10.1.1 shall survive
any termination of this Agreement. Seller’s sole remedy for a breach of this
Section 10.1.1 by Buyer will be to seek recovery as provided in Section 10.1.2
or to seek equitable relief.

 

10.1.2 Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
Seller and each of the other Seller Parties free and harmless from and against
any and all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements but excluding consequential damages) arising out of or resulting
from (a) the breach of the terms of Subsection 10.1.1 or (b) the entry on the
Real Property and/or the conduct of any Due Diligence by Buyer or any of Buyer’s
Representatives at any time prior to the Closing; provided, however, that
Buyer’s obligations under this clause (b) shall not apply to the mere discovery
of an pre-existing environmental or physical condition at the Property. The
foregoing indemnity shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement.

 

- 22 -



--------------------------------------------------------------------------------

10.2 Seller’s Covenants. Seller hereby covenants as follows:

 

10.2.1 Service Contracts.

 

(a) Without Buyer’s prior consent, which consent shall not be unreasonably
withheld or delayed, between the date hereof and the Closing Date Seller shall
not extend, renew, replace or modify any Contract or enter into any new service
contract or agreement unless such Contract, service contract or agreement (as so
extended, renewed, replaced or modified) can be terminated by the owner of the
Property without penalty on not more than thirty (30) days’ notice. Seller shall
provide Buyer not less than five (5) Business Days’ prior written notice to
provide its consent to any such contract, extension, renewal, replacement or
modification. If Buyer fails to object in writing to any such proposed action
within five (5) Business Days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed action. Buyer, in its sole and
absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such transaction that is proposed the date of this Agreement and
the Closing.

 

(b) On or before the Closing, Seller shall terminate any management agreements
currently in effect with respect to the Property at the sole cost and expense of
Seller.

 

10.2.2 Maintenance of Property. Except to the extent Seller is relieved of such
obligations by Article 12 hereof, between the date hereof and the Closing Date
Seller shall maintain and keep the Property in a manner consistent with Seller’s
past practices with respect to the Property. Between the date hereof and the
Closing Date, Seller will advise Buyer of any written notice Seller receives
after the date hereof from any governmental authority of the violation of any
Laws regulating the condition or use of the Property.

 

10.2.3 Notice of Transfer of Permits and Contracts. After the Closing, Seller
shall cooperate with Buyer’s efforts to notify the applicable governmental
authorities about of the transfer of any permits, licenses or authorizations in
connection with the Property and with Buyer’s efforts to notify vendors of the
assignment of their contracts to Buyer.

 

10.3 Mutual Covenants.

 

10.3.1 Publicity. Seller and Buyer each hereby covenant and agree that (a) prior
to the Closing neither Seller nor Buyer shall issue any Release (as hereinafter
defined) with respect to the Transaction without the prior consent of the other,
except to the extent required by applicable Law, and (b) after the Closing, any
Release issued by either Seller or Buyer shall be subject to the review and
approval of both parties (which approval shall not be unreasonably withheld or
delayed), except to the extent required by applicable Law. If either Seller or
Buyer is required by applicable Law to issue a Release, such party shall, at
least two (2) Business Days prior to the issuance of the same, deliver a

 

- 23 -



--------------------------------------------------------------------------------

copy of the proposed Release to the other party for its review. As used herein,
the term “Release” shall mean any press release or public statement with respect
to the Transaction or this Agreement.

 

10.3.2 Brokers. Seller and Buyer expressly acknowledge that Seller’s Broker and
Buyer’s Broker have acted as the exclusive brokers with respect to the
Transaction and with respect to this Agreement. Seller shall pay any brokerage
commission due to Seller’s Broker in accordance with the separate agreement
between Seller and Seller’s Broker. Buyer shall pay any brokerage commission due
to Buyer’s Broker in accordance with the separate agreement between Buyer and
Buyer’s Broker. Seller agrees to hold Buyer harmless and indemnify Buyer from
and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) suffered or incurred by Buyer as a result of any
claims by Seller’s Broker or any other party claiming to have represented Seller
as broker in connection with the Transaction. Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by Buyer’s Broker or any other
party claiming to have represented Buyer as broker in connection with the
Transaction.

 

10.3.3 Tax Protests, Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for the
Property due and payable during the Closing Tax Year and all prior Tax Years.
Buyer shall have the right to control the progress of and to make all decisions
with respect to any tax contest of the real estate taxes and personal property
taxes for the Property due and payable during all Tax Years subsequent to the
Closing Tax Year. All real estate and personal property tax refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; second, to pay any amounts due to any
past or present tenant of the Property as a result of such tax refund or credit
to the extent required pursuant to the terms of the Leases; and third,
apportioned between Buyer and Seller in the manner provided in Section 6.3.

 

10.3.4 Survival. The provisions of this Section 10.3 shall survive the Closing
(and not be merged therein) or earlier termination of this Agreement.

 

ARTICLE 11 - DEFAULT AND REMEDIES

 

11.1 Buyer Defaults. If (i) Buyer is in default of any of its obligations
hereunder, or (ii) any of Buyer’s material representations or warranties are
untrue in any material respect, or (iii) the Closing otherwise fails to occur
(x) by reason of Buyer’s failure or refusal to perform its obligations hereunder
in a prompt and timely manner, or (y) as provided in Section 8.3 above with
respect to failed conditions, and such circumstance in (i), (ii) or (iii)
continues for five (5) Business Days after written notice from Seller to Buyer,
which written notice shall detail such default, untruth or failure, as
applicable, then Seller may elect to (a) terminate this Agreement by

 

- 24 -



--------------------------------------------------------------------------------

written notice to Buyer; or (b) waive the condition and proceed to close the
Transaction. If this Agreement is so terminated, then Seller shall be entitled
to the Deposit as liquidated damages, and thereafter neither party to this
Agreement shall have any further rights or obligations hereunder other than any
arising under any section herein which expressly provides that it survives the
termination of this Agreement. It is hereby agreed that, without resale,
Seller’s damages will be difficult to ascertain and that the Deposit constitutes
a reasonable liquidation thereof in connection with any termination of this
Agreement as aforesaid, and are intended not as a penalty, but as full
liquidated damages.

 

11.2 Seller Defaults. If (i) Seller is in default of any of its obligations
hereunder, or (ii) any of Seller’s representations or warranties are untrue in
any material respect, or (iii) the Closing otherwise fails to occur (x) by
reason of Seller’s failure or refusal to perform its obligations hereunder in a
prompt and timely manner, or (y) as provided in Section 8.3 above with respect
to failed conditions, and such circumstance in (i), (ii) or (iii) continues for
five (5) Business Days after written notice from Buyer to Seller, which written
notice shall detail such default, untruth or failure, as applicable, Buyer shall
have the right, to elect, as its sole and exclusive remedy, to (a) terminate
this Agreement by written notice to Seller, promptly after which the Deposit
shall be returned to Buyer, or (b) waive the condition and proceed to close the
Transaction, or (c) seek specific performance of this Agreement by Seller. As a
condition precedent to Buyer exercising any right it may have to bring an action
for specific performance hereunder, Buyer must commence such an action within
ninety (90) days after the occurrence of Seller’s default. Buyer agrees that its
failure to timely commence such an action for specific performance within such
ninety (90) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Property.

 

ARTICLE 12 - CONDEMNATION/CASUALTY

 

12.1 Right to Terminate. If, prior to the Closing, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof.
If the Property is the subject of a Major Casualty/Condemnation that occurs
prior to the Closing, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller no later than ten (10) Business Days after the
giving of Seller’s notice, and the Closing Date shall be extended, if necessary,
to provide sufficient time for Buyer to make such election. The failure by Buyer
to so elect in writing to terminate this Agreement within such ten (10) Business
Day period shall be deemed an election not to terminate this Agreement. If this
Agreement is terminated pursuant to this Section 12.1, the Deposit shall be
returned to Buyer and, thereafter, this Agreement shall terminate and neither
party to this Agreement shall have any further rights or obligations hereunder
other than any arising under any section herein which expressly provides that it
shall survive the termination of this Agreement.

 

12.2 Allocation of Proceeds and Awards. If a condemnation or casualty occurs
prior to the Closing and this Agreement is not terminated as permitted pursuant
to the terms of

 

- 25 -



--------------------------------------------------------------------------------

Section 12.1, then this Agreement shall remain in full force and effect, Buyer
shall acquire the remainder of the Property upon the terms and conditions set
forth herein and at the Closing:

 

(a) if the awards or proceeds, as the case may be, have been paid to Seller
prior to Closing, Buyer shall receive a credit at Closing equal to (i) the
amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller-Allocated Amounts; and

 

(b) to the extent that such award or proceeds have not been paid to Seller prior
to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Buyer shall receive a credit at Closing equal to Seller’s deductible
with respect to such casualty, less an amount equal to the Seller-Allocated
Amounts, and (ii) Seller shall assign to Buyer at the Closing (without recourse
to Seller) the rights of Seller to, and Buyer shall be entitled to receive and
retain, such awards or proceeds; provided, however, that within one (1) Business
Day after receipt of such awards or proceeds, Buyer shall pay to Seller an
amount equal to the Seller-Allocated Amounts not previously paid to Seller.

 

12.3 Insurance. Seller shall maintain the property insurance coverage currently
in effect for the Property, or comparable coverage, through the Closing Date.

 

12.4 Waiver. The provisions of this Article 12 supersede the provisions of any
applicable statutory or decisional law with respect to the subject matter of
this Article 12.

 

ARTICLE 13 - ESCROW

 

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

13.1 Deposit. The Escrow Agent shall invest the Escrow Deposits in government
insured interest-bearing instruments reasonably satisfactory to both Buyer and
Seller, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, and shall promptly provide Buyer and Seller with confirmation
of the investments made.

 

13.2 Delivery. If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.

 

13.3 Failure of Closing. If for any reason the Closing does not occur, the
Escrow Agent shall deliver the Escrow Deposits to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this Section 13.3. If for any reason the Closing does not occur
and either party makes a written demand upon the Escrow Agent for payment of the
Escrow Deposits, the Escrow Agent shall give written notice to the other party
of such demand. If the Escrow Agent does not receive a written objection from
the

 

- 26 -



--------------------------------------------------------------------------------

other party to the proposed payment within ten (10) days after the giving of
such notice, the Escrow Agent is hereby authorized to make such payment. If the
Escrow Agent does receive such written objection within such period, the Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.

 

13.4 Stakeholder. The parties acknowledge that the Escrow Agent is acting solely
as a stakeholder at their request and for their convenience, that the Escrow
Agent shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

 

13.5 Taxes. Buyer shall pay any income taxes on any interest earned on the
Escrow Deposits. Buyer represents and warrants to the Escrow Agent that its
taxpayer identification number is 04-3493514.

 

13.6 Execution By Escrow Agent. The Escrow Agent has executed this Agreement in
the place indicated on the signature page hereof in order to confirm that the
Escrow Agent has received and shall hold the Escrow Deposits, in escrow, and
shall disburse the Escrow Deposits pursuant to the provisions of this Article
13.

 

ARTICLE 14 - LEASE EXPENSES

 

14.1 New Leases; Lease Modifications. After the date of this Agreement, except
as may be permitted by the terms of this Section 14.1, Seller shall not, without
Buyer’s prior written consent, either (a) enter into a New Lease of the
Building; (b) modify or amend the Required Lease; or (c) consent to any
assignment or sublease in connection with any Lease. Seller shall furnish Buyer
with a written notice of the proposed action which shall contain information
regarding the proposed action that Seller believes is reasonably necessary to
enable Buyer to make informed decisions with respect to the advisability of the
proposed action. If Buyer fails to object in writing to any such proposed action
within five (5) Business Days after receipt of the aforementioned information,
Buyer shall be deemed to have approved the proposed action. Any notice from
Buyer rejecting a proposed action shall include a description of the reasons for
Buyer’s rejection. Seller shall deliver to Buyer a true and complete copy of
each such New Lease, renewal or extension agreement, modification, or amendment,
as the case may be, promptly after the execution and delivery thereof.

 

14.2 Lease Enforcement. Prior to the Closing, without Buyer’s prior written
consent in each instance, Seller shall not have the right to enforce the rights
and remedies of the landlord

 

- 27 -



--------------------------------------------------------------------------------

under any Lease, by summary proceedings or otherwise (including, without
limitation, the right to remove any tenant), or to apply all or any portion of
any security deposits then held by Seller toward any loss or damage incurred by
Seller by reason of any defaults by tenants. The exercise of any such rights or
remedies in accordance with the terms of this Section, and the refusal of Buyer
to consent as aforesaid, shall not affect the obligations of Buyer under this
Agreement in any manner or entitle Buyer to a reduction in, or credit or
allowance against, the Purchase Price or give rise to any other claim on the
part of Buyer.

 

ARTICLE 15 - MISCELLANEOUS

 

15.1 Buyer’s Assignment. Buyer shall not assign this Agreement or its rights
hereunder to any individual or entity without the prior written consent of
Seller, which consent Seller may grant or withhold in its sole and absolute
discretion, and any such assignment shall be null and void ab initio; provided,
however, that Buyer shall have the right to assign this Agreement to a limited
liability company of which Buyer (or its majority owner) is the sole member. In
the event of any permitted assignment by Buyer, any assignee shall assume any
and all obligations and liabilities of Buyer under this Agreement but,
notwithstanding such assumption, Buyer shall continue to be liable hereunder.
Notwithstanding any provisions hereof to the contrary, whether express or
implied, Buyer is, or may be, acquiring the Property as part of a tax deferred
exchange for Buyer’s benefit of properties under § 1031 of the Internal Revenue
Code and all regulations issued thereunder. In such event, Buyer shall have the
right to elect to assign all of Buyer’s rights and obligations under this
Agreement to a third party seller or intermediary (“Third Party”) as part of and
in furtherance of such a tax deferred exchange of properties. Seller agrees to
such assignment for such purpose, and Seller further agrees to assist and
cooperate in such exchange and to execute any and all documents (subject to the
reasonable approval of Seller) as are reasonably necessary in connection with
such exchange, provided that such assistance and cooperation is at no cost,
expense or liability to Seller. It is understood and agreed that as part of such
exchange, Seller shall, if directed by the Third Party, convey the Property
directly to Buyer or such assignee of Buyer permitted as set forth above and
that Seller shall not be obligated to acquire title to or convey any property
(other than the Property) as part of such exchange. Buyer hereby agrees to
indemnify and hold Seller free and harmless from any cost, expense or liability,
including without limitation reasonable attorneys’ fees resulting from Seller’s
participation in such exchange.

 

15.2 Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent shall be the “Reporting
Person” as hereinafter provided; Escrow Agent is either (i) the person
responsible for closing the transaction (as described in the Reporting
Requirements) or (ii) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
transaction (as described in the Reporting Requirements). Accordingly:

 

(a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.

 

- 28 -



--------------------------------------------------------------------------------

(b) Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.

 

(c) Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is 58-2083397.

 

(d) Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.

 

15.3 Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

 

15.4 Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

 

15.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State in which the Property is located.

 

15.6 Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way define, describe or limit the scope or intent
of this Agreement or of any of the provisions hereof. All Exhibits attached
hereto shall be incorporated by reference as if set out herein in full.

 

15.7 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

15.8 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the

 

- 29 -



--------------------------------------------------------------------------------

remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

15.9 Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) Business Day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service), to the address
for each party set forth below. Any party, by written notice to the other in the
manner herein provided, may designate an address different from that set forth
below.

 

If to Buyer:   

Taunton Property LLC

150 Brattle Street

Cambridge, Massachusetts 02138

Attention: Antony Herrey

Telephone No.: (617) 491-0606

Telecopy No.: (617) 491-7017

with a copy to:

  

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts 02110

Attention: Marcia Robinson

Telephone No.: (617) 951-8000

Telecopy No.: (617) 951-8736

If to Seller:   

Fund V and Fund VI Associates

c/o Wells Real Estate Funds

6200 The Corners Parkway, Suite 250

Norcross, Georgia 30092-6040

Attention: Don Henry & Damian Miller

Telephone No.: (770) 243-8614

Telecopy No.: (770) 243-8310

with a copy to:

  

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Allison M. Ryan

Telephone No.: 404.881.7439

Telecopy No.: (404) 881-7777

 

- 30 -



--------------------------------------------------------------------------------

15.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

15.11 No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument. Notwithstanding the foregoing,
if the same is permitted pursuant to applicable Laws, Buyer shall be entitled to
record a notice of lis pendens if Buyer is entitled to seek (and is actually
seeking) specific performance of this Agreement by Seller in accordance with the
terms of Section 11.2 hereof.

 

15.12 Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

 

15.13 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.

 

15.14 Seller § 1031 Exchange. Seller may elect, and Buyer is willing to
accommodate such election, if applicable, to effectuate the sale of the Property
by means of an exchange of “like-kind” property which will qualify as such under
§ 1031 of the Internal Revenue Code and all regulations issued thereunder,
provided Buyer incurs no additional expenses or liability and is not delayed in
its acquisition of the Property. In such event, notwithstanding any provisions
hereof to the contrary, whether express or implied, Seller shall have the right
to elect to assign all of Seller’s rights and obligations under this Agreement
to a third party intermediary as part of and in furtherance of such a tax
deferred exchange of properties, which assignment may reserve the right of
Seller to directly transfer title to the Property to Buyer in order to eliminate
duplicative documentation expenses and transfer taxes. Buyer agrees to such
assignment for such purpose, and Buyer further agrees to assist and cooperate in
such exchange and to execute any and all documents (subject to the reasonable
approval of Buyer) as are reasonably necessary in connection with such exchange.
Buyer further agrees to assist and cooperate in such exchange and to execute any
and all documents (subject to the reasonable approval of Buyer) as are
reasonably necessary in connection with such exchange, provided that such
assistance and cooperation is at no cost, expense or liability to Buyer. It is
understood and agreed that as part of such exchange, Buyer shall not be
obligated to acquire title to or convey any property (other than the Property)
as part of such exchange. Seller hereby agrees to indemnify and hold Buyer free
and harmless from any cost, expense or liability, including without limitation
reasonable attorneys’ fees resulting from Seller’s participation in such
exchange.

 

- 31 -



--------------------------------------------------------------------------------

15.15 Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed Seven Hundred Fifty Thousand and no/100 Dollars ($750,000.00).
The provisions of this section shall survive the Closing (and not be merged
therein) or any earlier termination of this Agreement.

 

15.16 Time of The Essence. Time is of the essence with respect to this
Agreement.

 

15.17 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.

 

15.18 Facsimile Signatures. Signatures to this Agreement transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.

 

[SIGNATURES APPEAR ON NEXT PAGES]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the day and year first above written.

 

   

SELLER:

FUND V AND FUND VI ASSOCIATES, a Georgia joint venture

   

By:

  

Wells Real Estate Fund V, L.P., a Georgia limited partnership,

as venturer

         By:   

Wells Partners, L.P., a Georgia limited partnership,

general partner

              By:   

Wells Capital, Inc., a Georgia corporation,

general partner

                   By:   

 

--------------------------------------------------------------------------------

                       

Name:

--------------------------------------------------------------------------------

                       

Title:

--------------------------------------------------------------------------------

                        (CORPORATE SEAL)    

By:

  

Wells Real Estate Fund VI, L.P., a Georgia limited partnership,

as venturer

         By:   

Wells Partners, L.P., a Georgia limited partnership,

general partner

              By:   

Wells Capital, Inc., a Georgia corporation,

general partner

                   By:   

 

--------------------------------------------------------------------------------

                       

Name:

--------------------------------------------------------------------------------

                       

Title:

--------------------------------------------------------------------------------

                        (CORPORATE SEAL)

 

- 33 -



--------------------------------------------------------------------------------

BUYER:

 

TAUNTON PROPERTY LLC, a Delaware

limited liability company

By: Davis Holland Corporation, its Manager

By:

 

 

--------------------------------------------------------------------------------

   

Name:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

 

- 34 -



--------------------------------------------------------------------------------

The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Article 13 and Section 15.2.

 

ESCROW AGENT:

 

COMMONWEALTH LAND TITLE

INSURANCE COMPANY

By:

 

 

--------------------------------------------------------------------------------

   

Name:

--------------------------------------------------------------------------------

   

Title:

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

, 2003

 

- 35 -